DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 June 2020 has been entered.
Status of the Claims
This action is in response to the request for continued examination filed by the applicant on 12 June 2020.
Claims 1-5, 7-12, 14-19, and 21 have been amended.
Claims 1-5, 7-12, 14-19, and 21 are pending and have been examined, herein.
Drawings
The drawings are objected to because Figures 3a-h do not permit adequate reproduction (See 37 CFR 1.84(l)).  The drawings appear to have been submitted in color and are difficult to read and do not permit adequate reproduction (See 37 CFR 1.84(l).  The shading in Figures 9, 10A, and 10B lack sufficient contrast with the rest of the drawings (See 37 CFR 1.84(m)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 14-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5, 7-12, 14-19, and 21 are directed to a system, method, or product (N-T CRM), which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 8 and product Claim 15.  Claim 1 recites the limitations of …the first object comprising a plurality of attributes…; …receiving … a first user selection indicating a first attribute of the plurality of attributes of the first object; in response to receiving the first user selection indicating the first attribute…; … receiving… a second user selection of the second data… indicates that  insurance coverage is desired for the first object having the first variation of the first attribute…; … in response to receiving the second user selection… having the first variation of the first attribute…; …in response to receiving the second user selection,… at least one insurance policy quote for insuring the first object having the first variation of the attribute; and …; … one or more insurance coverage options associated with the first object…; …verifying the first data…; (Claims 2, 9, and 16); …receiving data…(claims 4, 10, and 17); …receiving changes to data…; generating… an updated insurance policy quote…update…the insurance policy quote…(claims 5, 12, and 19).
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Providing tailored insurance pricing recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice (Insurance), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The generating a user interface for displaying; user device, visual representation(s) of object(s); user interface; variation(s) of the attributes Application No. 14/996,020Docket No.: 006591.02515\USin Claim 1 is just generally linked to the technology of GUIs and merely generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: generating a user interface for displaying; user device, visual representation(s) of object(s); user interface; variation(s) of the attribute. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to generally linked to the technology of GUIs,  and the exception is merely using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to generally link an exception using a generic computer component cannot provide an inventive concept.  In the instant application’s specification: “general-purpose computer” [0063].  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 8, and 15  and thus correspond to Certain Methods of Organizing Human Activity and hence are 1-5, 7-12, 14-19, and 21 are not patent-eligible.
		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11, 14-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willis (US 20100223078 A1 to Willis et al.).
Regarding claim(s) 1, 8, and 15,
Willis discloses:
A computer-implemented method (claim 1) (see, at least, Willis:  [25]: software executed by a processor, multiple remote or local clients supporting web browsers or graphical user interfaces, remote computers; [49]: methods and descriptions of FIGS. 3-22 may comprise logic stored in a memory that may be accessible through an interface and is executable by one or more processors to perform specialized tasks.),
A system comprising: at least one programmable processor; and a machine-readable medium storing instructions/ A computer program product comprising a non-transitory machine-readable medium storing instructions  (claims 8 and 15) (see, at least, Willis:  [25]: software executed by a processor, multiple remote or local clients supporting web browsers or graphical user interfaces, remote computers;  [49]: methods and descriptions of FIGS. 3-22 may comprise logic stored in a memory that may be accessible through an interface and is executable by one or more processors to perform specialized tasks.)
 comprising: generating a user interface for displaying, at a user device, a first visual representation of a first object, the first object comprising a plurality of attributes (see, at least, Willis:  [51]: "In FIG. 5, a visual control, such as a selection bar 502, is populated with images of vehicles being quoted" and figure 5 showing multiple vehicles );
receiving, via the user interface displayed at the user device, a first user selection indicating a first attribute of the plurality of attributes of the first object (see, at least, Willis: figure 5, 502: “add this vehicle”;  [51]: "When a user selects or clicks on a vehicle image, the selected vehicle image moves to the quote bar 602 (FIG. 6)");
in response to receiving the first user selection indicating the first attribute, updating, the user interface to display, at the user device, a second visual representation of a first variation of  the first attribute (see, at least, Willis: figure 5, 502: “add this vehicle”;  [51]: "When a user selects or clicks on a vehicle image, the selected vehicle image moves to the quote bar 602 (FIG. 6)") and a third visual representation of a second variation of the first attribute (see, at least, Willis: figure 5, 502: vehicle image moved from 502 to 602; figure 12: choose the package that’s best for you, with option to “Edit”;  [53]: "The selection or toggling of a button (e.g., >Basic $21.30 mo) deselects or changes recommended insurance coverages or packages, so that the cost of an alternative coverage package is displayed within the option selection display area 1206. The line coverages shown in the line coverage area 1208 of a page may change automatically to reflect the protection offered at that selection. When line coverages change in FIGS. 12-20, their appearance may be highlighted to call attention to that change.");
receiving, via the user interface displayed at the user device, a second user selection of the second visual representation, wherein the second user selection of the second visual representation indicates that insurance coverage is desired for the first object having the first variation of the first attribute  (see, at least, Willis: figure 5, 502: vehicle image moved from 502 to 602; figure 12: choose the package that’s best for you, with option to “Edit”;  [53]: "The selection or toggling of a button (e.g., >Basic $21.30 mo) deselects or changes recommended insurance coverages or packages, so that the cost of an alternative coverage package is displayed within the option selection display area 1206. The line coverages shown in the line coverage area 1208 of a page may change automatically to reflect the protection offered at that selection. When line coverages change in FIGS. 12-20, their appearance may be highlighted to call attention to that change.");
 in response to receiving the second user selection, updating, in real-time, the user interface to display a fourth visual representation of the first object having the first variation of the first attribute (see, at least, Willis: figure 16 item 1602, edit collision and figure 17; [0055] The entry of a price or a selection of an insurance coverage (and in some alternative systems, a desired or customized term) may yield details of offered insurance coverages, at a price and term. The details may be shown through the text descriptions in the line coverage area 1208 and a conversion of a price entry object into a horizontal scroll bar 1402 within the option selection display 1206 in FIGS.14 and 15);
 in response to receiving the second user selection, updating the user interface to display, at the user device, at least one insurance policy quote for insuring the first object having the first variation of the attribute (see, at least, Willis: figure 12, 1208: “6-month policy coverages”, “add extra perks”;  [64]: "In some systems, a user's qualification may adjust a quote or suggested coverage. In those systems, the automated insurance quote systems allow user's to customize their coverage, term, and/ or price that reflect the qualifications of the user. In a buy flow, users may customize coverage, term, and/or seek system generated recommendations as described. Users may be offered a second chance to customize their coverage, price, term, or other insurance parameter once the user is qualified. When complete, the process may electronically coordinate, electronically generate, and/or transmit or convey documents needed to execute, close, or deny the insurance.");
 and updating the user interface to display, at the user device, one or more insurance coverage options associated with the first object (see, at least, Willis: figure 16: 1204 Basic package or plus package; [57]: "When coverages are selected through interactive toggle button(s) 1204, submissions of desired prices, and/or through scroll bar movement, the line coverages of the policy may be rendered or may change in the line coverage area 1208 of the page. As the coverages change, the appearances may be highlighted.").
Regarding claim(s) 2, 9, and 16,
Willis discloses the limitations of 1, 8, and 15, respectively, as shown, above.
Willis further discloses:
further comprising verifying first data describing the first object (see, at least, Willis:  [47]: "If accepted, the process may coordinate or facilitate data validation for the user and/or insurance data. When completed, the process may electronically coordinate, electronically generate, and/or transmit or convey documents needed to validate, execute, close, or deny the insurance at 314.";figure 5, above item 502: “Motor Vehicle Bureau Vehicle List (based on your address)”; [34]: "A front-end process may collect or receive additional details about applicant(s) or vehicle(s). The details may relate to primary vehicle use (e.g., personal, pleasure, business, farming), a zip code of where a vehicle is kept, whether the vehicle is owned or leased (e.g., own and make payments, owned and do not make payments, lease), marital status (e.g., single, married, widowed, divorced), primary residence (e.g., own house/condominium/mobile home, other), current U.S. license status (e.g., valid, permit, suspended, permanently revoked), social security number, whether an applicant recently moved within a period (e.g., sixty days), was involved in an accident, cited for violations, or filed any insurance claims within a period (e.g., sixty days, thirty six months, etc.), insurance history, email address, and/or other information.").
Regarding claim(s) 3, 10, and 17,
Willis discloses the limitations of 1, 8, and 15, respectively, as shown, above.
Willis further discloses:
 wherein the user interface further displays, at the user device, a fifth visual representation of a second object comprising a tangible object, an intangible object, a personal property, a motorcycle, a residential property, an industrial property, a jewelry, and/or a painting (see, at least, Willis: figure 5, multiple, selectable vehicles “listed”, represented by images).
Regarding claim(s) 4, 11, and 18,
Willis discloses the limitations of 1, 8, and 15, respectively, as shown, above.
Willis further discloses:
 further comprising: receiving data describing the first object, wherein the data includes a video data, an audio data, a text data, and/or a photographic data (see, at least, Willis: [51]: "In FIG. 5, a visual control, such as a selection bar 502, is populated with images of vehicles being quoted, which are retrieved through one or more databases of motor vehicles records and images that may be served by a slave processor or a remote or local server or cluster.").
Regarding claim(s) 7, 14, and 21,
Willis discloses the limitations of 1, 8, and 15, respectively, as shown, above.
Willis further discloses:
 wherein the one or more insurance coverage options are associated with obtaining additional insurance coverage for the first object (see, at least, Willis: figure 16: Choose from one of our personalized packages; [53]: When a user selects or clicks on interactive-toggle buttons 1204 (e.g., shown as >Basic $21.30 mo .>Plus $73.50 mo in FIG. 12) different insurance coverage packages may be displayed.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of Appleman (US 20140095122 to Appleman et al.).
Regarding claim(s) 5, 12, and 19,
Willis discloses the limitations of 1, 8, and 15, respectively, as shown, above.
Willis further discloses:
generating, based at least on the changes, an updated insurance policy quote [...] and updating the user interface to display, at the user device, the updated insurance policy quote (see, at least, Willis: [0057] When coverages are selected through interactive toggle button(s) 1204, submissions of desired prices, and/or through scroll bar movement, the line coverages of the policy may be rendered or may change in the line coverage area 1208 of the page. As the coverages change, the appearances may be highlighted. Line coverages may be further customized to a user's needs or preferences through menu programs 1602, such as on-screen edit features, that may be adjacent to a 
Willis does not expressly disclose the following limitations, which Appleman however, teaches:
further comprising: receiving changes to describing the first object (Appleman ¶¶ [0073] - [0074] and fig. 6C: Appleman discloses receiving changes to the data describing the selected object, including data pertaining to the first selection configuration choice (i.e., first data), via a selection of an “appliance package” in a graphical user interface, which are displayed as graphical representation elements 641 a-d. Upon user selection of a package, the rendering and pricing of the object are updated, in accordance with the selected package, and are displayed at a user device.);
 generating, based at least on the changes, an updated insurance policy quote and a fifth visual representation of the first object modified in accordance to the changes to the data describing the first object (Appleman ¶¶ [0073] - [0074] and fig. 6C: Appleman discloses receiving changes to the data describing the selected object, including data pertaining to the first selection configuration choice (i.e., first data), via a selection of an “appliance package” in a graphical user interface, which are displayed as graphical representation elements 641 a-d. Upon user selection of a package, the rendering and pricing of the object are updated, in accordance with the selected package, and are displayed at a user device.);
 and updating the user interface to display, at the user device, the updated insurance policy quote and the fifth visual representation of the first object (Appleman ¶¶ [0073] - [0074] and fig. 6C: Appleman discloses receiving changes to the data describing the selected object, including data pertaining to the first selection configuration choice (i.e., first data), via a selection of an “appliance package” in a graphical user interface, which are displayed as graphical representation elements 641 a-d. .  
It would have been obvious to one of ordinary still in the art to include in the price quoting interface of Willis (see Willis abstract), which provides quotes based on selected visual representations of objects (see, at least, Willis: figure 5, 502: vehicle image moved from 502 to 602; figure 12: choose the package that’s best for you, with option to “Edit”), the ability to further tailor a quote for the objects via the selection of further visual representations of features that will impact a purchase quote amount, as taught by Appleman, in order to allow potential customers to get a more accurate and complete understanding of proposed quotes, in real-time, by providing visualizations of objects including selected features. See Appleman ¶¶ [0015], and [0043]-[0044].
Response to Arguments
Arguments: Claim Objections
At page 11 of Applicant’s Remarks filed 06/12/2020, the Applicant notes the claims have been amended in view of the claim objections of the previous Office action. The claim objections are withdrawn due to Applicant’s amendments.
Arguments: 35 U.S.C. § 101 
Applicant argues that the claims do not recite an abstract idea and points to Octuber 2019 Update: Subject Matter Eligibility examples at pages-5-6 as evidence.  This argument has been considered but is not persuasive. The examples in the October 2019 update specifically characterized as “additional examples” not discussed in the MPEP. MPEP 2106.04(a)(2) II specifically provides that insurance is a fundamental economic practice (“• fundamental economic principles or practices (including hedging, insurance, mitigating risk).” Insurance is recited in the claims.
At page 14, the applicant argues that whether the additional elements represent well-understood, routine, conventional activity is excluded from consideration in the analysis of whether the claims integrate the abstract idea into a practical application.  This argument is moot because no such consideration is present in the analysis provided herein.

The Applicant argues that the Office action fails to follow the Berkenheimer Memo/Decision at page 16. This argument has been fully considered, but is unpersuasive.  The claims are found to amount to mere instructions to apply the exception using a generic computer environment, and thus the Berkenheimer Memo is not applicable. In any case, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016). See MPEP § 2016.05(f) is provided in support of the argument that the claims are not patent eligible and thus the analysis is more than conclusory as alleged by applicant at page 17 of the Remarks.
Arguments: 35 U.S.C. § 103 
Applicant’s arguments at pages 17-19 of Applicant’s remarks filed 12 June 2020 with respect to the 35 U.S.C. § 103 rejection of claim(s) 1-5, 7-12, 14-19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT M SIGMOND can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/           Examiner, Art Unit 3694                                                                                                                                                                                             /Mike Anderson/Primary Patent Examiner, Art Unit 3694